MEMORANDUM **
Balkar Singh, a native and citizen of India, seeks review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s underlying order dismissing Singh’s direct appeal from the IJ’s decision because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
The BIA acted within its discretion in denying Singh’s motion to reopen where Singh failed to present new and material evidence in support of his asylum application. See 8 C.F.R. § 1003.2(c).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.